This appeal is pursued upon the sole ground that the damages are excessive. The special damages might reasonably have been found to be $2315.25. The physical injury was severe and included a twenty-five per cent permanent partial disability to plaintiff's left leg. Although he was seventy-one years of age at the time of this accident it cannot be held as matter of law that the assessment of damages of $4200 for the injury plaintiff suffered is excessive, giving due weight to the trial court's denial of defendant's motion to set aside the verdict.
   There is no error.